     Case 1:16-cv-10860-PBS Document 244 Filed 04/04/19 Page 1 of 15



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
________________________________________
                                         )
Intellectual Ventures I, LLC;            )
Intellectual Ventures II, LLC,           )
                                         )
                          Plaintiffs,    )
                                         )
v.                                       )        Civil Action
                                         )      No. 16-10860-PBS
Lenovo Group Ltd., Lenovo                )
(United States) Inc., LenovoEMC          )
Products USA, LLC, and EMC               )
Corp.,                                   )
                                         )
                          Defendants.    )
________________________________________)
                                         )
Intellectual Ventures I, LLC;            )
Intellectual Ventures II, LLC,           )
                                         )
                          Plaintiffs,    )        Civil Action
                                         )      No. 16-10868-PBS
v.                                       )
                                         )
NetApp, Inc.,                            )
                                         )
                          Defendant.     )
________________________________________)

                        MEMORANDUM AND ORDER

                            April 4, 2019

Saris, C.J.

                             INTRODUCTION

    Intellectual Ventures I, LLC and Intellectual Ventures II,

LLC (collectively, “IV”) bring this patent infringement action

alleging that Defendant EMC Corporation (“EMC”) infringes claim

11 of U.S. Patent No. 6,516,442 (the “ʼ442 patent”). The Patent


                                   1
     Case 1:16-cv-10860-PBS Document 244 Filed 04/04/19 Page 2 of 15



Trial and Appeal Board (“PTAB”) invalidated independent claim 1

of the ʼ442 patent as obvious during inter partes review

(“IPR”). EMC now moves for summary judgment on the invalidity of

dependent claim 11 on two grounds: (1) IV is collaterally

estopped from asserting claim 11 or (2) there is no genuine

dispute that claim 11 is invalid as obvious under 35 U.S.C.

§ 103(a) over U.S. Patent No. 5,490,250 (“Reschke”). Because IV

is collaterally estopped from asserting claim 11, the Court

ALLOWS EMC’s motion for summary judgment on the invalidity of

claim 11 of the ʼ442 patent (Docket No. 175).

                              BACKGROUND

A. The ʼ442 Patent

    The Court assumes familiarity with the underlying patent

from the prior claim construction opinion (Docket No. 236). As

background, the ʼ442 patent relates to a type of computer

architecture known as a symmetric multiprocessor system or

shared-memory multiprocessor system (“SMP”). ʼ442 patent, col.

1, ll. 17-18, 65-66. In a conventional SMP, two or more

processors are connected to a shared memory device via one

shared “bus” – or communication channel. See id. at col. 1, ll.

18-21. The claimed system of the ʼ442 patent seeks to scale the

classic SMP and solve for a “bottleneck” problem by using a

“switched fabric” for data transfers which provides multiple

concurrent buses for transactions between the processors and

                                   2
     Case 1:16-cv-10860-PBS Document 244 Filed 04/04/19 Page 3 of 15



shared memory. See id. at col. 1, ll. 50–53. Each component –

including the switches in the switch fabric, microprocessors,

and memory – communicates with a corresponding “interface.” So

in the ʼ442 system, processors and the shared memory device

exchange data with and communicate through microprocessor and

memory interfaces. See id. at col. 2, ll. 59–67. Independent

claim 1 of the ʼ442 patent states:

    1. A shared-memory multi-processor system comprising:

    a switch fabric configured to switch packets
    containing data;

    a plurality of channels configured to transfer the
    packets;

    a plurality of switch interfaces configured to
    exchange the packets with the switch fabric, exchange
    the packets over the channels, and perform error
    correction of the data in the packets exchanged over
    the channels;

    a plurality of microprocessor interfaces configured to
    exchange the data with a plurality of microprocessors,
    exchange the packets with the switch interfaces over
    the channels, and perform error correction of the data
    in the packets exchanged over the channels; and

    a memory interface configured to exchange the data
    with a memory device, exchange the packets with the
    switch interfaces over the channels, and perform error
    correction of the data in the packets exchanged over
    the channels.

Id. at claim 1. Dependent claim 11 adds: “The shared-memory

multi-processor system of claim 1 further comprising the

microprocessors and the memory device.” Id. at claim 11.



                                   3
     Case 1:16-cv-10860-PBS Document 244 Filed 04/04/19 Page 4 of 15



B. PTAB IPR of the ʼ442 Patent

    On May 27, 2016, EMC petitioned the PTAB for IPR of the

ʼ442 patent, challenging the claims that had previously been

asserted by IV against EMC customers in the Eastern District of

Texas (claims 1, 2, 5, 9, 10, 12, 24, 25, 28, 32, 33, and 34).

See Docket No. 137-7 (“IPR Petition”) at 6-7. EMC based its

petition, in part, on Reschke, which was not disclosed to the

Patent Office during the original prosecution of the ʼ442

patent. See IPR Petition at 5-8.

    On September 3, 2016, IV served preliminary infringement

contentions in this action, asserting claims 1, 11, 12, and 24

against EMC. See Docket No. 41 at 2. EMC had challenged each of

these claims in its IPR petition except for claim 11, which IV

had not previously asserted against either of EMC’s customers in

Texas. The PTAB subsequently instituted EMC’s petition on claims

1, 5, 9, 10, 12, 24, 28, 32, 33, and 34 of the ʼ442 patent. See

Docket No. 179-4 (“FWD”) at 3. After institution, IV filed a

Patent Owner Response and the PTAB held a hearing on September

7, 2017. Id. at 3-4. During the IPR proceeding, EMC bore the

burden of proving unpatentability by a preponderance of the

evidence. Id. at 33.

    On November 24, 2017, the PTAB entered a Final Written

Decision (“FWD”) holding that all instituted claims were

unpatentable. See id. at 66. In particular, the PTAB ruled that

                                   4
     Case 1:16-cv-10860-PBS Document 244 Filed 04/04/19 Page 5 of 15



EMC demonstrated, by a preponderance of the evidence, that

independent claim 1 was unpatentable under 35 U.S.C. § 103(a) as

obvious in light of Reschke. Id. at 37. The PTAB found that

Reschke taught or disclosed each of the limitations found in

claim 1. Specifically, it concluded:

    • Switch fabric: “Based on the complete record, we are
    persuaded [EMC] has shown sufficiently that Reschke
    teaches ‘a switch fabric configured to switch packets
    containing data,’ as recited in claim 1.” Id. at 44.

    • Channels: “Based on the complete record, we are
    persuaded [EMC] has shown sufficiently that Reschke
    teaches ‘a plurality of channels configured to
    transfer the packets,’ as recited in claim 1.” Id. at
    49.

    • Switch interfaces: “Based on the complete record, we
    are persuaded that [EMC] has shown sufficiently that
    Reschke discloses the ‘switch interfaces limitation’
    recited in claim 1.” Id. at 51.

    • Microprocessor interfaces: “We are persuaded that
    Reschke discloses microprocessor interfaces
    ‘exchang[ing] the packets with the switch interfaces
    over the channels’ . . . .” Id. at 52 (alteration in
    original). “Reschke also discloses the microprocessor
    interfaces ‘exchang[ing] the data with a plurality of
    microprocessors’ because Figure 2 [in Reschke] shows
    data is sent from a PU to the processor interface when
    the PU is acting as a data source. Figure 2 also shows
    that, when the PU is acting as a destination, the PU
    receives data from the processor interface.” Id. at
    52–53 (first alteration in original) (citation
    omitted).

    • Memory interface: “[W]e are persuaded that Reschke
    discloses a memory interface ‘exchang[ing] the data
    with a plurality of a memory device’ and ‘exchang[ing]
    the packets with the switch interfaces over the
    channels’ . . . .” Id. at 53 (alterations in
    original).


                                   5
     Case 1:16-cv-10860-PBS Document 244 Filed 04/04/19 Page 6 of 15



Accordingly, because each of the limitations of claim 1 in the

ʼ442 patent was either taught or disclosed by Reschke, the PTAB

concluded that claim 1 was unpatentable under 35 U.S.C.

§ 103(a). See id. at 56. After its motion for rehearing was

denied, IV did not appeal to the Federal Circuit. See Docket No.

179-5 at 2. The only remaining claim IV asserts against EMC from

the ʼ442 patent is dependent claim 11.

                            LEGAL STANDARD

    Summary judgment shall be granted when “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine

issue is “one that must be decided at trial because the

evidence, viewed in the light most flattering to the nonmovant

would permit a rational factfinder to resolve the issue in favor

of either party.” Medina-Munoz v. R.J. Reynolds Tobacco Co., 896

F.2d 5, 8 (1st Cir. 1990) (citation omitted). When “a properly

supported motion for summary judgment is made, the adverse party

must set forth specific facts showing that there is a genuine

issue for trial.”   Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 250 (1986) (quotation and footnote omitted).         The nonmoving

party may not simply “rest upon mere allegation or denials of

his pleading,” but must instead “present affirmative evidence.”

Id. at 256–57.



                                   6
     Case 1:16-cv-10860-PBS Document 244 Filed 04/04/19 Page 7 of 15



                              DISCUSSION

    EMC argues IV is collaterally estopped from asserting claim

11 because IV cannot show how the differences between claim 11

and claim 1 “materially alter the question of invalidity.” IV

argues that collateral estoppel cannot apply to claim 11 because

claim 11 must be evaluated separately from claim 1, the PTAB’s

lower standard of proof makes collateral estoppel inapplicable

to the present case, and the PTAB’s broader claim construction

standard makes collateral estoppel inappropriate.

A. Collateral Estoppel

    The doctrine of collateral estoppel, also known as issue

preclusion, “prevents a party from relitigating issues that have

been previously adjudicated” to protect litigants and to promote

judicial economy. Rodríguez-García v. Miranda-Marín, 610 F.3d

756, 770 (1st Cir. 2010). In a patent case, the law of the

regional circuit determines “the general procedural question of

whether issue preclusion applies” while the Federal Circuit’s

precedent governs “questions involving substantive issues of

patent law.” Soverain Software LLC v. Victoria's Secret Direct

Brand Mgmt., LLC, 778 F.3d 1311, 1314 (Fed. Cir. 2015).

    In the First Circuit, issue preclusion requires that

“(1) the issue sought to be precluded in the later action is the

same as that involved in the earlier action; (2) the issue was

actually litigated; (3) the issue was determined by a valid and

                                   7
     Case 1:16-cv-10860-PBS Document 244 Filed 04/04/19 Page 8 of 15



binding final judgment; and (4) the determination of the issue

was essential to the judgment.” Rodríguez-García, 610 F.3d at

770 (quotation omitted).    Additionally, the party against whom

the preclusion is asserted must have “had a full and fair

opportunity for judicial resolution of the same issue.”          Id. at

771 (quotation omitted).

    Federal Circuit precedent determines “whether a particular

claim in a patent case is the same as or separate from another

claim” for the purposes of collateral estoppel. Aspex Eyewear,

Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335, 1341 n.1 (Fed.

Cir. 2012).   A final judgment from the PTAB on the invalidity of

a patent claim has an issue-preclusive effect on any pending

actions involving that patent. XY, LLC v. Trans Ova Genetics,

890 F.3d 1282, 1294 (Fed. Cir. 2018); see also Fresenius USA,

Inc. v. Baxter Int'l, Inc., 721 F.3d 1330, 1344 (Fed. Cir. 2013)

(“[T]here is no basis for distinguishing between the effects of

a final, affirmed court decision determining invalidity and a

final, affirmed PTO decision determining invalidity on a pending

litigation.”); cf. MaxLinear, Inc. v. CF CRESPE LLC, 880 F.3d

1373, 1376 (Fed. Cir. 2018) (“[It is] clear that issue

preclusion is not limited to those situations in which the same

issue is before two courts. Rather, where a single issue is

before a court and an administrative agency, preclusion also

often applies.” (alteration in original) (emphasis omitted)

                                   8
     Case 1:16-cv-10860-PBS Document 244 Filed 04/04/19 Page 9 of 15



(quoting B & B Hardware, Inc. v. Hargis Indus., Inc., 135 S. Ct.

1293, 1303 (2015))).

    Under black letter law, issue preclusion generally does not

apply where a party seeking preclusion “has a significantly

heavier burden than he had in the first action.” Restatement

(Second) of Judgments § 28 (1982). In XY, the Federal Circuit

held that an affirmance of an invalidity finding from the PTAB

has a collateral estoppel effect on all pending actions in

district court even though the district court and PTAB have

different burdens of proof and claim construction standards. See

890 F.3d at 1294. In doing so it rejected the argument,

articulated in the dissent, that PTAB opinions should not have

preclusive effect in district courts because of the tribunals’

different standards of validity, different burdens of proof, and

different standards of appellate review. See id. at 1300

(Newman, J., dissenting). The holding in XY is necessitated by

the IPR statutory scheme because if the PTAB finds that a claim

is unpatentable during an IPR proceeding, “the PTO is required

to issue a certificate cancelling the claim.” In re Papst

Licensing GmbH & Co. KG Patent Litig., 320 F. Supp. 3d 132, 134

(D.D.C. 2018) (citing 35 U.S.C. § 318(b)). Thus, “the patent

holder may no longer assert that claim in litigation or

otherwise.” Id.; see also Oil Steels Energy Servs., LLC v.

Green’s Energy, LLC, 138 S. Ct. 1365, 1374 (2018) (“Patent

                                   9
     Case 1:16-cv-10860-PBS Document 244 Filed 04/04/19 Page 10 of 15



claims are granted subject to the qualification that the PTO has

‘the authority to reexamine—and perhaps cancel—a patent claim’

in an inter partes review.” (quoting Cuozzo Speed Techs., LLC v.

Lee, 136 S. Ct. 2131, 2137 (2016))).

    Additionally, for collateral estoppel to apply, the

asserted unadjudicated claim need not be identical to the

adjudicated claim. See Soverain, 778 F.3d at 1319 (“Complete

identity of claims is not required to satisfy the identity-of-

issues requirement for claim preclusion.”); Ohio Willow Wood Co.

v. Alps S., LLC, 735 F.3d 1333, 1342 (Fed. Cir. 2013) (“Our

precedent does not limit collateral estoppel to patent claims

that are identical. Rather, it is the identity of the issues

that were litigated that determines whether collateral estoppel

should apply.”). “If the differences between the unadjudicated

patent claims and adjudicated patent claims do not materially

alter the question of invalidity, collateral estoppel applies.”

Ohio Willow Wood, 735 F.3d at 1342 (emphasis added). In a

related context, the Federal Circuit has held that the PTAB may

apply collateral estoppel to unadjudicated dependent claims

where the adjudicated independent claim was found unpatentable

in a prior IPR proceeding. See MaxLinear, 880 F.3d at 1377–78

(holding that the PTAB “must decide whether the remaining claims

present materially different issues that alter the question of



                                   10
     Case 1:16-cv-10860-PBS Document 244 Filed 04/04/19 Page 11 of 15



patentability, making them patentably distinct from [the

independent] claims”).

B. Application to Claim 11

    Based on this precedent, EMC argues: given that under XY

and Fresenius, PTAB decisions have a preclusive effect in

district court, and under Soverain and Ohio Willow Wood

collateral estoppel operates to preclude assertion of

unadjudicated claims that do not “materially alter the question

of invalidity,” it follows that PTAB decisions have a

collateral-estoppel effect in district court on unadjudicated

claims that do not “materially alter the question of

invalidity.” Docket No. 202 at 18. The Court agrees. While the

Federal Circuit has not ruled directly on this precise question,

the logic of the caselaw discussed above applies with equal

force.

    The PTAB’s decision finding claim 1 unpatentable is final

and estops IV from relitigating the validity of claim 1 in

district court. IV, which had a full and fair opportunity to

litigate the issues, declined to appeal the PTAB’s decision on

the ʼ442 patent to the Federal Circuit, rendering the PTAB’s

decision a final judgment on the instituted claims and resulting

in the cancellation of claim 1. The remaining question is

whether the differences between claim 11 and claim 1 (namely

“the microprocessors and the memory device”) materially alter

                                   11
      Case 1:16-cv-10860-PBS Document 244 Filed 04/04/19 Page 12 of 15



the invalidity analysis under 35 U.S.C. § 103. Based on the

undisputed facts in the record, they do not.

      EMC argues that claim 11 is not patentably distinct from

claim 1 because “[w]hile independent claim 1 focuses on the

interfaces to the microprocessors and a memory device, dependent

claim 11 merely adds the microprocessors and memory device

themselves.” Docket No. 176 at 22. The record supports this

argument. While finding claim 1 obvious over Reschke, the PTAB

pointed out that the Reschke system, like the ʼ442 system, is

premised on the use of microprocessors and shared memory. See

FWD at 52-53 (finding that Reschke “discloses the microprocessor

interfaces ‘exchang[ing] the data with a plurality of

microprocessors’” and “discloses a memory interface

‘exchang[ing] the data with a plurality of a memory device’”

(alternations in original) (emphasis added)).

      IV does not dispute that Reschke “expressly discloses at

least one shared memory device.” Docket No. 198-1 ¶ 9. But,

relying on its expert Dr. Richard Wesel,1 IV argues that Reschke

does not disclose the use of microprocessors because the

“processor units” described in Reschke cannot be conflated with

microprocessors. See Docket No. 198 at 17. This expert opinion

conflicts with admissions made by IV before the PTAB in the



1 IV relied on a different expert, Dr. Donald Alpert, during the ʼ442 patent
IPR proceeding. See Docket No. 179-8 at 9.

                                      12
     Case 1:16-cv-10860-PBS Document 244 Filed 04/04/19 Page 13 of 15



prior IPR proceeding. In its preliminary response before the

PTAB on EMC’s petition, IV described the Reschke system as

follows: “A data switching unit transfers data between shared

memory and multiple microprocessors using one set of buses.

Here, the dark green blocks are the multiple microprocessors

(131-134). Figure 1 shows them as ‘PU.’” Docket No. 137-6 at 37

(emphasis added) (citation omitted). Thus, before the PTAB IV

explained that Reschke included microprocessors, and that it

understood “PU” or processing units, to mean “microprocessors.”

IV made this same representation in the subsequent Patent Owner

Response before the PTAB. See Docket No. 179-8 at 51 (“In

Reschke, a data switching unit transfers data between memory and

multiple microprocessors.” (emphasis added)). During the IPR

proceeding, IV attempted to argue that Reschke did not disclose

other elements of the ʼ442 patent’s claims, but it did not

dispute that the Reschke system involved multiple

microprocessors and shared memory. Cf. Baker Oil Tools, Inc. v.

Geo Vann, Inc., 828 F.2d 1558, 1562 (Fed. Cir. 1987) (finding

prior assertion before the PTO during an interference proceeding

did not have preclusive effect but could be considered a party

admission). Regardless, Dr. Wesel’s declaration does little to

explain how any distinction between “processor units” and

“microprocessors” materially alters an obviousness analysis. See

Docket No. 198-7 ¶¶ 40-61.

                                   13
      Case 1:16-cv-10860-PBS Document 244 Filed 04/04/19 Page 14 of 15



      In Soverain the Federal Circuit held that independent claim

15, which described a “hypertext statement system,” was invalid

as obvious. See 778 F.3d at 1314 n.2, 1319. The unadjudicated

dependent claim at issue only added “[a] hypertext statement in

accordance with claim 15, wherein the network is an Internet,”

rather than a generic network. Id. (alteration in original)

(footnote omitted). The Federal Circuit ruled that the assertion

of the dependent claim was barred by issue preclusion because

the patentee did not invent the Internet, hypertext, or URL, and

therefore the “routine incorporation of Internet technology into

existing processes” could not work to make claim 39 valid when

claim 15 was invalid. Id. at 1319-20. Similarly, here IV does

not explain why the incorporation of microprocessors and a

memory device to the shared-memory multiprocessor system in

claim 1 works to make claim 11 nonobvious.

      Based on the undisputed record, the addition of

microprocessors and a memory device does not materially alter

the invalidity analysis. Thus, claim 11 is invalid on the basis

of collateral estoppel.2




2 EMC also argues that claim 11 is obvious over Reschke as a matter of law.
The Court need not address this second, independent reason for summary
judgment in light of the holding on collateral estoppel.

                                      14
     Case 1:16-cv-10860-PBS Document 244 Filed 04/04/19 Page 15 of 15



                                  ORDER

    The Court ALLOWS EMC’s motion for summary judgment on the

invalidity of claim 11 of the ʼ442 patent.


SO ORDERED.
                                  /s/ PATTI B. SARIS
                                  Hon. Patti B. Saris
                                  Chief United States District Judge




                                   15
